DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to amendment filed on 10/13/2020, in which claims 1, 3 – 8, 10, and 12 – 17 was amended, claims 19 – 20 was added, and claims 1 - 20 was presented for further examination.
3.	Claims 1 – 20 are now pending in the application.

Response to Arguments
4.	Applicant’s arguments with respect to claims 1- 20 have been considered but are moot in view of new ground of rejection necessitated by the amendment.

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim1 and 6 of U.S. Patent No. 10,110,492. Although the claims at issue are not identical, they are not patentably distinct from each other.
Application #: 16/166,692
Patent #: 10,110,492
1. A method for populating an exact match lookup table in a network device, the method comprising: generating a lookup value to be stored in a database of the network device, the database being distributed among a plurality of memory banks that includes at least a first memory bank and a second memory bank, wherein a plurality of hash functions are respectively associated with the plurality of memory banks, the plurality of hash functions including i) a first hash function that is used at least for determining locations for storing lookup values entirely in the first memory bank, and ii) a second hash function that is used at least for determining locations for storing lookup values entirely in the second memory bank; determining, based on a size of the lookup value, whether the lookup value is to be stored i) entirely within the second 
indicating that the first segment of the lookup key and the second segment of the lookup key are to be combined to form the lookup key when performing a lookup in the lookup table.

indicating that the first segment of the lookup key and the second segment of the lookup key are to be combined to form the lookup key when performing a lookup in the lookup table.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1, 9 - 10, and 18 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Burns  et al (US 7,069,268 B1), in view of Kao et al (US 7,234,019 B1), and further in view of Song et al (US 2013/0111122 A1).
As per claim 1, Burns et al discloses,
A method for populating an exact match lookup table in a network device (col.6 lines 36 – 39; “complete keys may be stored in hash tables 28. It is this complete key value that is compared to determine if a match has occurred”).
the method comprising: generating a lookup value to be stored in a database of the network device (col.5 lines 40 – 42; “extract random or selected bits of data from a data stream and create a key to be stored in parallel hash tables and later reference”, thus, hash table is interpreted as lookup table).
	Burns does not specifically disclose the database being distributed among a plurality of memory banks that includes at least a first memory bank and a second memory bank, wherein a plurality of hash functions are respectively associated with the plurality of memory banks, the plurality of hash functions including i) a first hash function that is used at least for determining locations for storing lookup values entirely in the first memory bank, and ii) a second hash function that is used at least for determining locations for storing lookup values entirely in the second memory bank, selecting the first hash value from among the plurality of hash functions, performing a hash operation on the lookup value using the first hash function associated with the first memory bank to determine a memory location for storing the lookup value, storing a first segment of the lookup value in the first memory bank at the memory location determined using the first hash function associated with the first memory bank, and Reply to Office Action of July 13, 2020storing a second segment of the lookup value in the second memory bank at the memory location determined using the first hash function associated with the first memory bank.
	However, Kao et al (US 2008/0281789 A1) in an analogous art discloses,
the database being distributed among a plurality of memory banks that includes at least a first memory bank and a second memory bank (Fig.1;  “Memory Bank 104-0” (i.e. first memory bank), “Memory Bank 104-1” (i.e. second memory bank)).
wherein a plurality of hash functions are respectively associated with the plurality of memory banks (para.[0003]; “each hash function maps to a designated memory bank”).
the plurality of hash functions including i) a first hash function that is used at least for determining locations for storing lookup values entirely in the first memory bank (para.[0003]; “Hash Function 102-0 can receive Key 0 and provide hash function output H0 to Memory Bank 104-0 …….. each hash function maps to a designated memory bank”), 
and ii) a second hash function that is used at least for determining locations for storing lookup values entirely in the second memory bank (para.[0003]; “Hash Function 102-1 can receive Key 1 and provide hash function output H1 to Memory Bank 104-1…….. each hash function maps to a designated memory bank”).
selecting the first hash value from among the plurality of hash functions, performing a hash operation on the lookup value using the first hash function associated with the first memory bank to determine a memory location for storing the lookup value (Fig.3)
storing a first segment of the lookup value in the first memory bank at the memory location determined using the first hash function associated with the first memory bank (fig.3).
and Reply to Office Action of July 13, 2020storing a second segment of the lookup value in the second memory bank at the memory location determined using the first hash function associated with the first memory bank (fig.3).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the flexible rule sharing through the use of different hash function of the system of Kao into identification of data using parallel hashing of the system of Burns for providing low cost features for masking key in search engine.
	Neither Burns nor Kao specifically disclose determining, based on a size of the lookup value, whether the lookup value is to be stored i) entirely within the second memory bank, or ii) across a set of two or more memory banks among the plurality of memory banks, the set of memory banks including at least the first memory bank and the second memory bank, in response to determining, based on the size of the lookup value, that the lookup value is to be stored across the set of memory banks including at least the first memory bank and the second memory bank.
	However, Song et al (US 2013/0111122 A1) in an analogous art discloses
determining, based on a size of the lookup value, whether the lookup value is to be stored i) entirely within the second memory bank, or ii) across a set of two or more memory banks among the plurality of memory banks (para.[0046]; “a table size may not exceed a bank size. …... In case the table size exceeds the bank size, the table may be split into two banks”). 
the set of memory banks including at least the first memory bank and the second memory bank (para.[0045]; “the table may be split into two banks”).
in response to determining, based on the size of the lookup value, that the lookup value is to be stored across the set of memory banks including at least the first memory bank and the second memory bank (para.[0046]; “In case the table size exceeds the bank size, the table may be split into two banks”). 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate memory controller using memory interleaving and bank arbitration scheme in a time-division multiplexing (TDM) fashion to access the plurality of memory components and the memory banks of the system of Song into rule sharing of the system of Kao and parallel hashing of the system of Burns for efficient selection of memory bank from plurality of memory bank assigned to memory chips.

As per claim 9, the rejection of claim 1 is incorporated and further Kao et al (US 2008/0281789 A1) discloses,
wherein: the plurality of memory banks consists of N memory banks, wherein N is an integer greater than one; and the plurality of hash functions consists of N hash functions, each hash function for storing lookup values entirely in a respective memory bank (Fig.1; “Hash Function 102-0” -------- “Hash Function 102-N” and “Memory Bank 104-0” ……… “Memory Bank 104-N”). 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate memory controller using memory interleaving and bank arbitration scheme in a time-division multiplexing (TDM) fashion to access the plurality of memory components and the memory banks of the system of Song into rule sharing of the system of Kao and parallel hashing of the system of Burns for efficient selection of memory bank from plurality of memory bank assigned to memory chips.

As per claim 19, the rejection of claim 1 is incorporated and further Kao et al (US 2008/0281789 A1) discloses,
further comprising: in response to determining, based on the size of the lookup value, that the lookup value is to be stored entirely in the second memory bank: selecting the second hash function from among the plurality of hash functions (Fig.1; “Hash Function 102-0” -------- “Hash Function 102-N” and “Memory Bank 104-0” ……… “Memory Bank 104-N”). 
performing a second hash operation on the lookup value using the second hash function associated with the second memory bank to determine a memory location for storing the lookup value entirely in the second memory bank (Fig.1; “Hash Function 102-0” -------- “Hash Function 102-N” and “Memory Bank 104-0” ……… “Memory Bank 104-N”). 
and storing the lookup value entirely in the second memory bank at the memory location determined using the second hash function associated with the second memory bank (Fig.1; “Hash Function 102-0” -------- “Hash Function 102-N” and “Memory Bank 104-0” ……… “Memory Bank 104-N”). 

Claims 10, 18, and 20 are network device claim corresponding to method claims 1, 9, and 19 respectively, and rejected under the same reason set forth in connection to the rejection of claims 1, 9, and 19 respectively above.

Allowable Subject Matter
7.	Claims 2 – 8 and 11 – 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUGUSTINE K. OBISESAN whose telephone number is (571)272-2020.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AUGUSTINE K. OBISESAN/
Primary Examiner
Art Unit 2156



1/12/2021